DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status……………………….………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 4/7/2021.Claims 7-26 are pending. In response to Amendment, the previous rejection of claims 7-26 under 35 U.S.C. 103 as being unpatentable over Rellas et al (US 2014/0201100) in view of Tkachev et al (US 2014/0331282) are withdrawn. The terminal disclaimer filed on 5/3/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of October 18 2019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 				Allowable Subject Matter 
Claims 7-26 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Rellas teaches a computing system for managing a digital identity of an individual, the computer system comprising: one or more processors in communication with one or more non-transitory computer-readable media comprising computer-executable instructions that when executed by the one or more processors, cause the one or more processors to: 

access a validated ID data store comprising consumer profile data that is associated with the individual (paragraph [0247] and figure 28B); wherein the validated ID token is specific to the individual and is usable to authenticate the individual, and associate the validated ID token and the consumer profile data in the validated ID data store (the individual/security key 3204 that lists several features unique to that ID card paragraph [0245-0246] ;[0254]and figure 28B); and transmit a response to the request that includes the validated ID token (paragraph [0266-0268]). 
Tkachev et al teaches the user communicates with the first authentication agent until the first authentication agent can either confirm or reject the identity of the user to identity authentication service 124 that the user is who he/she says he/she is. The first authentication agent may confirm this by recognizing, as one of potential identification targets, the speech, visual expressions of the user, discussing shared experiences, at block 210, if the identity authentication service 124 determines, or has determined, that further authentication agents are necessary to authenticate the user, then the identity authentication service 124 may cause the user to submit to further identity authentication by repeating the process of blocks 206, 208 with another authentication agent selected by identity authentication service 124. This may occur in embodiments where multiple independent authentication checks are required for the specific identity verification process performed and at block 212, once all authentication agents selected by the identity authentication service 124 have been communicated with, the client device 102 may send additional information necessary for verification to identity authentication service 124. At block 214, client device 102 may receive an answer from the server 101 regarding the requested authentication. This response may either be affirmative or negative based on an evaluation by the server 101 of the information received from the authentication agents and the client device 102.

 None teaches: associate the validated ID token and the consumer profile data in the validated ID data store; store, in the validated ID data store, an association between the validated ID token and the consumer profile data; and transmit a response to the request that includes the validated ID token.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 20 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664